INGRAHAM, Eirst Judge.
I concur with Judge Brady in tbe order reversing tbe judgment. I am not prepared to say, however, that the parol evidence of an agreement, which was after-wards reduced to writing, was properly admitted. We are agreed that the sealed instrument did not bind tbe defendant; and if tbe parol evidence of the agreement prior to its submission to writing is improper, there is nothing to show the defendant’s liability. It is not necessary, however, to discuss that question at present.
Judgment reversed, and case referred back to referee, costsfcfd abide the event.